CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 2/17/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 2/17/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s that the prior art does not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments, see Remarks, filed 1/21/2022, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dolev (U.S. Patent Pub. No. 2012/02296872, hereafter referred to as Dolev) in view of Sagonas et la (U.S. Patent Pub No. 2019/0392196, hereafter referred to as Sagonas)

Claim Rejections - 35 USC § 112
The Examiner has withdrawn the rejections for 35 USC § 112 in response to Applicants amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dolev (U.S. Patent Pub. No. 2012/02296872, hereafter referred to as Dolev) in view of Sagonas et la (U.S. Patent Pub No. 2019/0392196, hereafter referred to as Sagonas)

Regarding Claim 1, Dolev teaches a document classification system comprising: 
a document classifier that uses a template file including an image file, which is a file of a model image for classifying a document, to classify the document by machine learning (paragraph 70, Figure 1 item 140, Dolev teaches scanning a document determining the type of template the document is similar to.); which is an image of the document when the document is unsuccessfully classified by the document classifier, the notification including information to cause the user to create a template file (paragraph 70-paragraph 72, Figure 1 step 145, Dolev teaches capturing different types of documents and if the document does not match then the system generates a new document that is similar.); and a template acceptor that accepts the template file formed in accordance with the notification transmitted by the classification failure image reporter (paragraph 71, Figure step 145, Dolev teaches capturing different types of documents and if the document does not match then the system generates a new document that is similar.).
Dolev does not explicitly disclose a classification failure image reporter that transmits, to a user, a notification of a classification failure image.
Sagonas is in the same field of art of document verification. Further, Sagonas teaches a classification failure image reporter that transmits, to a user, a notification of a classification failure image (paragraph 91, Sagonas teaches that the system notifies the user that the document is not authentic or recognized.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dolev by incorporating the user alert of a match not found by the system that is taught by Sagonas, to make the invention that scans a document and determines if a document matches a template and if the match is not determined the system alerts the user and allows for a new template to be created; thus, one of ordinary skilled in the art would be motivated to combine the references since Moreover, not all documents use the same anti-forgery or anti-counterfeiting measures and it is unfeasible to have a system that can deal with all of the possible measures that may be presented (paragraph 6, Sagonas).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 6, Dolev teaches a non-transitory computer readable recording medium storing a document classification program, the document classification program causing a computer to implement: a document classifier that uses a template file including an image file, which is a file of a model image for classifying a document, to classify the document by machine learning (paragraph 70, Figure 1 item 140, Dolev teaches scanning a document determining the type of template the document is similar to.); which is an image of the document when the document is unsuccessfully classified by the document classifier, the notification including information to cause the user to create a template file (paragraph 70-paragraph 72, Figure 1 step 145, Dolev teaches capturing different types of documents and if the document does not match then the system generates a new document that is similar.); and a template acceptor that accepts the template file formed in accordance with the notification transmitted by the classification failure image reporter (paragraph 71, Figure step 145, Dolev teaches capturing different types of documents and if the document does not match then the system generates a new document that is similar.).
Dolev does not explicitly disclose a classification failure image reporter that transmits, to a user, a notification of a classification failure image.
Sagonas is in the same field of art of document verification. Further, Sagonas teaches a classification failure image reporter that transmits, to a user, a notification of a classification failure image (paragraph 91, Sagonas teaches that the system notifies the user that the document is not authentic or recognized.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Dolev by incorporating the user alert of a match not found by the system that is taught by Sagonas, to make the invention that scans a document and determines if a document matches a template and if the match is not determined the system alerts the user and allows for a new template to be created; thus, one of ordinary skilled in the art would be motivated to combine the references since Moreover, not all documents use the same anti-forgery or anti-counterfeiting measures and it is unfeasible to have a system that can deal with all of the possible measures that may be presented (paragraph 6, Sagonas).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 7, Dolev in view of Sagonas discloses wherein the information included in the notification includes information for obtaining a template editor for forming the template file from the document classification system (paragraph 29, Dolev).

In regards to Claim 8, Dolev in view of Sagonas discloses wherein the information included in the notification includes information for obtaining a template editor for forming the template file from a document classification system (paragraph 29, Dolev).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Padmanaban et al U.S. Patent Publication No. 2020/0065576.
Caton et al U.S. Patent Publication No. 2014/0105449.


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664